      Case 2:18-cv-01611-TSZ Document 50 Filed 08/19/20 Page 1 of 1




    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON
                              AT SEATTLE

    JAMES JOHNSON, individually and on            JUDGMENT IN A CIVIL CASE
    behalf of all others similarly situated,
    PHIL CHEN, and FRED D. DAVOLI,                CASE NO. C18-1611 TSZ

                          Plaintiffs,

           v.

    COSTCO WHOLESALE
    CORPORATION, W. CRAIG
    JELINEK, and RICHARD A.
    GALANTI,

                          Defendants.



    Jury Verdict. This action came before the court for a trial by jury. The issues
    have been tried and the jury has rendered its verdict.

X   Decision by Court. This action came on for consideration before the court. The
    issues have been considered and a decision has been rendered.

    THE COURT HAS ORDERED THAT

    The Motion of Defendants Costco Wholesale Corporation, W. Craig Jelinek, and
    Richard A. Galanti to dismiss Plaintiffs’ Second Amended Complaint, docket no.
    44, is GRANTED. Plaintiffs’ claims and this case are DISMISSED with
    prejudice.

    Dated this 19th day of August, 2020.



                                               William M. McCool
                                               Clerk

                                               s/Karen Dews
                                               Deputy Clerk
